Case 5:20-cv-00550-HE Document 1-1 Filed 06/11/20 Page 1 of 4




      EXHIBIT 1
           Case 5:20-cv-00550-HE Document 1-1 Filed 06/11/20 Page 2 of 4
                                                                                     BECKHAM COUNTY
                                                                                           FILED
                  IN THE DISTRICT COURT OF BECKHAM COUNTY
                             STATE OF OKLAHOMA                                          MAY 2 12020
CHAD EASTMAN;                                                                 DON         WELL, COURT CLERK
                                                                             BY
                                      Plaintiff,                                                     DEPUTY

vs.
                                                                    Case No.: 0,3         CZ —         7
United States Fire Insurance Company;
Crum & Forster Insurance Group: and/or
Crum & Forster Insurance Group::
The Redwoods Group, Inc, and/or
Marketers General Ins, Agency, Inc. and/or
Crum & Forster Indemnity Company;
And/or Fairfax Financial Holdings, Limited;
And/or the Progressive company; And/or
Progressive Insurance Company


                                           PETITION

       COME NOW the Plaintiff, Chad Eastman against the Defendants, United States Fire

Insurance Company, Crum & Forster Insurance Group, Inc., Crum & Forster Insurance Company;

and/or Company; and/or Crum & Forster Indemnity Company: and/or Fairfax Financial Holdings

Limited and/ or The Redwoods Group, and/or Marketers General Insurance Agency, Inc; and/or the

Progressive Company; and/or Progressive Insurance Company, state and allege that:

                                  FIRST CAUSE OF ACTION

       On or about the 3rd day of June 2015, the Plaintiff, was injured while upon, occupying,

entering, or alighting from a vehicle owned or operated by his employer.

       That the injury was caused by the employer's and/or co-employee's negligence, fault,

ownership, and/or lack of ordinary care; therefore, by definition of law, the vehicle was an

uninsured/underinsured vehicle.

       That as a result of the June 3, 2015 event, the plaintiff suffered personal injury, pain and

suffering and actual damages in excess of $76,001.00(dollars). That at the time of said accident the

Plaintiffs employer had a policy of insurance with United States Fire Insurance Company that had

uninsured / underinsured motorist coverage. Crum and Forster is part of Fairfax Financial Holding
           Case 5:20-cv-00550-HE Document 1-1 Filed 06/11/20 Page 3 of 4



Limited, and is comprised of United States Fire Insurance Company, Crum & Forster Insurance

Company, and Crum and Forster Indemnity Company. The Policy was sold, marketed, or

administered through the Redlands Group and/or Marketers General Insurance, Inc.

       That at the time of said accident, plaintiff believes that employer had a policy of automobile

commercial coverage that had coverage with uninsured or under insured coverage with each, one, or

all of the defendants; and that the plaintiffs injuries or damages entitle him to recover damages

under the employers uninsured motorist coverage of it policy with each, one, or all of the

dependents.

       That the defendants have not made any payments of its damage under said uninsured

motorist covered under said insurance policy.

       That the plaintiff may have been covered under a policy of insurance with uninsured

motorist coverage under written by the defendants' Progressive Corporation and/or Progressive

Insurance Company; and as a result may be entitled to obtain his damages from said uninsured

motorist coverage if such exists.

      That Plaintiffs injuries and damages arose out of the use, ownership, maintenance, and/or

uninsured status of Plaintiffs employer's vehicle.

        WHEREFORE, Plaintiffs, Chad Eastman respectfully seeks judgement against one or

more of the Defendants United States Fire Insurance Company, Crum & Forster Insurance Group,

Crum & Forster Insurance Company, and/or Crum & Forster Indemnity Company, and/ or Fairfax

Financial Holdings Limited, and/or The Redwoods Group, Inc., And/or Marketers General

Insurance Agency, Inc; and/or the Progressive Company; and/or Progressive Insurance Company,

for actual damages in excess of 76,001.00 dollars and up to the total amount of the

uninsured/underinsured policy limits, cost, and any further relief this court deems proper.




                                                     2
Case 5:20-cv-00550-HE Document 1-1 Filed 06/11/20 Page 4 of 4




                                  Mark Shores, OBA No. 10128
                                  Post Office Box 2955
                                  Oklahoma City, OK 73101
                                  (405) 232-0307 — Telephone
                                  (405) 232-0023 — Facsimile
                                  Attorney for Plaintiff
                                  mark@shoreslawoffice.com
                                  Attorney Lien Claimed




                              3
